Citation Nr: 9906766	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for pyelonephritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1992.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 1996 the case was remanded for further 
evidentiary development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not presently have pyelonephritis that 
is shown to be related to service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
pyelonephritis.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include the report of 
the examination for entrance dated in July 1972, which is 
negative for complaints, symptoms or findings regarding a 
genito-urinary (GU) condition.  An August 1972 Clinical 
Record Cover Sheet includes a finding of right 
pyelonephritis, organism, Escherichia Coli.  At the time, the 
veteran was hospitalized for 5 days. In December 1972, he was 
hospitalized and treated for right pyelonephritis with Keflin 
and Keflex.  He was returned to duty with a follow-up 
appointment in four weeks.  A January 1973 treatment note 
states that he was status post treatment of right 
pyelonephritis and was doing well, urinalysis was clear.  In 
March 1974 he complained of incontinence, was prescribed 
Maalox and returned to duty.  Gonorrhea was diagnosed in May 
1975.  Later that month the veteran complained of a slight 
urethral discharge.  The impression was nonspecific 
urethritis.  He complained of discharge again in September 
1975.  The diagnosis was prostatitis.  In July 1976 he was 
examined and the assessment was rule out gonorrhea.  He had a 
similar complaint in September 1976.  The diagnosis was 
nonspecific urethritis.  He was treated again in February 
1977 and the diagnosis was nonspecific urethritis.  He had 
complaints in July and August 1977 and the assessment was 
possible nonspecific urethritis.  In December 1978 he 
complained of dysuria.  The assessment was gonococci.  He 
complained of discomfort times four days in July 1979.  The 
assessment was nonspecific urethritis.  The history segment 
of the report of the examination for retirement, dated in 
July 1992 states that the veteran was in good health and that 
he was not taking any medications.  He noted that he had had 
an infected kidney in 1974 and had had gonococci in 1974, 
treated with sequelae.  The examination segment is negative 
for findings of pyelonephritis.  

The report of a VA examination dated in December 1992 states 
that the veteran related having had pyelonephritis in 1972.  
To his knowledge it only occurred one time and he had not had 
chronic pyelonephritis.  His only specific symptom was 
occasional sharp pains in his abdomen which he thought were 
related to his history of glomerulonephritis.  He denied 
hematuria.  The examiner indicated that he did not have the 
records available to review.  On examination the veteran's 
abdomen was soft with positive bowel sounds, nontender and 
without hepatosplenomegaly.  The impression was that the 
etiology of the veteran's glomerulonephritis was unclear, but 
that the condition had not been progressive or chronic 
according to the veteran.  

Service connection for pyelonephritis was denied by rating 
decision dated in June 1993 because the veteran was treated 
only once and there was no evidence of the condition at the 
time of his retirement.  The veteran appealed and in April 
1996 the case was remanded for further evidentiary 
development.  

A VA treatment note dated in May 1994 states that the veteran 
complained of intermittent inability to achieve an erection.  
The onset had been two months previously.  The examination 
was normal, the impression was difficulty achieving erection, 
etiology unclear; rule out urethritis, suspect nongonococcal 
urethritis.  An August 1994 treatment note states that the 
cause was partly psychogenic impotence; the major factor 
being that the veteran was working at two jobs and was not 
getting enough sleep or exercise.  By September 1994 he had 
made significant progress.  In November 1994 the assessment 
was performance anxiety, resolved.  None of the treatment 
notes include a diagnosis of pyelonephritis.  

During an October 1977 VA examination, the veteran related a 
history of one episode of pyelonephritis in 1972.  A review 
of the C-file revealed that he had a cystoscopy and cystogram 
which were negative.  He had apparent sexually transmitted 
diseases in 1975, 1976 and 1977.  He did not have any other 
problems over the years.  He was not aware of any other renal 
problems up to the time of the examination.  He complained of 
occasional sharp left sided upper abdominal pain that would 
last only a few moments.  The pains would occur one or two 
times a month.  He had not been evaluated or treated for 
those pains.  He had no other associated symptoms or problems 
and specifically had no GU symptoms or problems.  The 
assessment states that there was a history of right 
pyelonephritis for which the veteran was hospitalized for a 
week in 1972 with no apparent residua.  He had sexually 
transmitted disease related urethritis episodes in 1975, 1976 
and 1977, but no other known GU disease and no current 
symptoms or physical findings suggestive of any residua of 
the earlier episode or of any renal disease.  His left sided 
abdominal pain did not sound to be necessarily renal in 
origin.  It was chronic and idiopathic currently but was not 
related to his earlier renal problems.  Creatinine and 
urinalysis were to be obtained to rule out any other 
potential renal disease.  The November 1997 urinalysis and 
creatinine reports show normal levels.

Analysis 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In the instant case, the veteran had only one episode of 
pyelonephritis, and that was early in his career.  While he 
was treated for other conditions several times, he spent over 
18 more years in active service without having a recurrence 
of pyelonephritis.  His retirement examination was negative 
for findings of pyelonephritis.  VA treatment notes 
subsequent to his retirement are negative for diagnoses of 
pyelonephritis.  He has been accorded two VA examinations for 
rating purposes since his retirement and neither examiner 
diagnosed pyelonephritis.  On the most recent examination all 
of his laboratory values were found to be within normal 
limits.  Therefore there is no credible medical evidence that 
the veteran currently has pyelonephritis.  

In this regard, the Court of Veterans Appeals has stated that 
"establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service." (emphasis added) Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Without competent medical 
evidence of a current disability that is linked to the 
veteran's active service, the appeal must be denied.  Given 
the veteran's failure to submit a well- grounded claim, the 
Board need not reach the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for 
pyelonephritis.  See Robinette v. Brown, 8 Vet.App. 69, at 
77-78 (1995).  Essentially, the veteran needs medical 
evidence of inservice pyelonephritis as well as medical 
evidence of current pyelonephritis and a medical opinion 
establishing the claimed relationship between his service any 
current pathology.


ORDER

The appeal of the issue of entitlement to service connection 
for pyelonephritis is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

- 7 -


- 4 -


